DETAILED ACTION
Claim Status
Claims 1-2,4-6,8,10,17-24,36-37,39-40 and 48 are pending.  . Claims 3, 7, 9, 11-16, 25-35, 38, 41-47 are canceled. Claims 1-2,4-6,8,10,17-24,36-37,39-40 and 48 are under current examination.
Sequence Compliance
Sequence Listing and CRF have been received and are acknowledged by examiner.  Both the Computer Readable Form (CRF) and the Sequence Listing are submitted electronically and are therefore, identical. 
Information Disclosure Statement
 By the time the instant Action was mailed, the applicant had not submitted any Information Disclosure Statements (IDS) in compliance with 37 CFR 1.97.  Accordingly, examiner has not considered any Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No. 62/732,975 (filed 09/18/2018).  The instant application has been granted the benefit date, 18 September 2018, from the application 62/732,975.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is directed to the method of claim 19, wherein the adenovirus has a deletion in E1A, E1B, and E3, or combinations thereof.  The examiner notes that as written, claim 19 requires all three mutations.  Therefore, the phrase, “or combinations thereof is not further limiting.”  As the applicant seems to have intended to recite the three mutations as alternatives, the examiner has interpreted the claim as meaning “a deletion in an adenoviral gene selected from a group consisting of E1A, E1B, and E3, or combinations thereof.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amalfitano
Claims 1-2, 4-6, 8, 10, 17-22, 37, 39-40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Amalfitano et al. (Vaccine 34 (2016) 3109-3118) as evidenced by Mus musculus SLAM family member 7 (Slamf7), transcript variant 1, mRNA; NCBI Reference Sequence: NM_144539.5.
The three independent claims are very similar.  All three utilize identical method steps for administering CRACC compositions to treat different diseases.  Independent claim 1 is a method for treating cancer.  Claim 2 is a method for treating pathogenic infections.  Claim 4 is a method for treating any condition that benefits from increasing  an immune response.  The examiner interprets claim 4 as broadly encompassing cancers and pathogenic infections.
The model of Amalfitano expresses the HIV/gag peptide as an antigen.  Human immunodeficiency virus (HIV) is an infectious disease that is responsible for acquired immunodeficiency syndrome (AIDS).  Therefore, the teachings of Amalfitano would suggest to a skilled artisan the treatment of patient populations encompassed by claims 2, 4 and 37.
	Amalfitano et al. teach “CRACC-targeting Fc-fusion protein induces activation of NK cells and DCs and improves T cell immune responses to antigenic targets” (title).  Additionally, Amalfitano et al. teach, “New technologies designed to specifically enhance the potency of vaccines will be required if the most difficult of infections,
as well cancers are to be prevented or treated by vaccine-based strategies” (page 3116).  These passages from Amalfitano indicate that the disease targets of independent claims 1, 2, and 4 were considered by Amalfitano as suitable for treatment of CRACC-targeting Fc-fusion protein.
Furthermore, Amalfitano et al. teach that their CRACC-targeting Fc-fusion protein was constructed from known nucleic acid encoding a CRACC-ECD - Fc fusion protein disclosed in the NCBI database prior to their publication: 

    PNG
    media_image1.png
    233
    351
    media_image1.png
    Greyscale

Amalfitano et al. summarizes their conclusions about co-vaccination method as follows (page 3117):

    PNG
    media_image2.png
    173
    351
    media_image2.png
    Greyscale
	
However, the method of co-vaccination used by Amalfitano et al. administer to a subject a recombinant protein encoding CRACC-EDC/mIgG1-Fc and a nucleic acid vector,  rAd5-HIV/gag, whereas the current claims require administration of a nucleic acid vector encoding CRACC-fusion protein.  A person of ordinary skill in the art of nucleic acid vaccines viewing the disclosure of Amalfitano would understand that the HIV/gag antigen and the CRACC-fusion protein adjuvant could be delivered using nucleic acid vectors.  In fact, Amalfitano uses rAd5-HIV/gag to deliver a nucleic acid that would generate the HIV/gag antigen, once infected cells have transcribed and translated the nucleic acid.  Therefore, a skilled artisan might choose from many suitable vectors, including human adenovirus serotype 5 (as described in Amalfitano) for delivering a nucleic acid encoding CRACC-EDC/IgG-Fc fusion protein.  Amalfitano indicates that their adenovirus serotype 5 was derived from a previously used construct where the Ad E1 region of the E3-Ad genome was eliminated, thereby suggesting the limitations of current claims 10, 17-20.  
It is scientifically logical to use a transcriptional and translational regulatory sequences to express a nucleic acid coding sequence in a gene therapy method.  Therefore, the limitations of claim 21 would be prima facie obvious to a gene therapist.
As described above, the CRACC fusion protein encoded by Mus musculus SLAM family member 7 (Slamf7), transcript variant 1, mRNA; NCBI Reference Sequence: NM_144539.5 meets the limitations of claims 1, 2, 4, 22 and 8.  Below, the examiner provides an alignment of the coding sequence of Mus musculus SLAM family member 7 (Slamf7), transcript variant 1 with current SEQ ID NO:11.  These sequences appear to over 60% identical, thereby satisfying the limitations of claims 1, 2, 4, 8, and 22.


    PNG
    media_image3.png
    1068
    598
    media_image3.png
    Greyscale

Regarding the limitations of current claim 48, reciting that the dose of  the CRACC composition is about 1 x 106 vp to about 5 x 1011 viral particles, this amount would be prima facie obvious.  Amalfitano indicates that “After 24 h, mice were intramuscularly (i.m.) vaccinated with 5 x 106 vps of the rAd5-HIV/Gag vaccine” (page 3112, col.2), thereby indicating what number of viral particles are sufficient to induce an immune response to the antigen, HIV/gag, expressed from an adenoviral vector.  Accordingly, it is scientifically logical to deduce that another nucleic acid (e.g.,  encoding CRACC-Fc fusion protein) could be expressed at therapeutic doses from a similar number of viral particles of rAd5.  MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Additionally, Amalfitano et al. suggest the limitation of the many dependent claims which merely state functional outcome limitations, line claims 5, 39-40 (for example, see Introduction, bridging pages 3109-3110).
Accordingly, it would be obvious to a person of ordinary skill in the art skill in the art before the effective filing date of the claimed invention to practice methods of treating cancer or  infectious diseases by co-vaccination with a vector encoding a CRACC-ECD - Fc fusion protein. Furthermore, the nucleic acid sequence disclosed by Amalfitano et al. meets the limitations recited in the current claims requiring at least 50% identity to particular SEQs.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of co-vaccination using vector encoding a CRACC-ECD - Fc fusion protein; NCBI Reference Sequence: NM_144539.5) are taught by Amalfitano and further they are taught in various combinations and are shown to be used in vaccination methods for treating cancer and infectious diseases.  It would be therefore predictably obvious to use a combination of these elements in a vaccine method. 
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Amalfitano et al. because the teachings of Amalfitano generated enhanced immune response using vector encoding a CRACC-ECD - Fc fusion protein.
Therefore the method as taught by Amalfitano et al. would have been prima facie obvious over the method of the instant application.

Amalfitano & Aurisicchio
Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Amalfitano et al. (Vaccine 34 (2016) 3109-3118), as applied to claim 1 and further in view of Aurisicchio et al. (Expert Opinion on Biological Therapy, 12:8, 1043-1058 [2012]).  
As described in the obviousness rejection over Amalfitano, their method can be used for cancer vaccination.  However, Amalfitano does not recite specific types of cancer where their co-vaccination method could be used.
Claim 36 is directed to the method of claim 1, “wherein the cancer is selected from the group consisting of…breast…melanoma…oral cancer…head and neck…hepatocellular (liver)…lung (NSCLC)… prostate….”
Aurisicchio at Table 2, lists a variety of ongoing clinical trials for cancer vaccines and the particular types of cancers they treat, including those excerpted above.
Accordingly, it would be obvious to a person of ordinary skill in the art skill in the art before the effective filing date of the claimed invention to practice methods of treating cancer by co-vaccination with a vector encoding a CRACC-ECD - Fc fusion protein and a vector comprising a nucleic acid that expresses a cancer antigen. Furthermore, the nucleic acid sequences used in those clinical trials can be substituted into the method of Amalfitano easily by a skilled gene therapist.  A person of ordinary skill in the art would borrow from known cancer vaccines as disclosed in Table 2 of Aurisicchio to combine with the CRACC-ECD - Fc fusion of Amalfitano.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of co-vaccination using vector encoding a CRACC-ECD - Fc fusion protein; NCBI Reference Sequence: NM_144539.5; cancer vaccines using nucleic acids encoding cancer antigens) are taught by Amalfitano or Aurisicchio and further they are taught in various combinations and are shown to be used in vaccination methods for treating cancer and infectious diseases.  It would be therefore predictably obvious to use a combination of these elements in a vaccine method. 
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Amalfitano et al.  and Aurisicchio  et al. because the teachings of Amalfitano generated enhanced immune response using vector encoding a CRACC-ECD - Fc fusion protein.
Therefore the method as taught by Amalfitano et al. in view of Aurisicchio  et al. would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As described in the obviousness rejection over Amalfitano, their method can be used for cancer vaccination.  Additionally, Amalfitano suggest co-vaccination using vector encoding a CRACC-ECD - Fc fusion protein that comprises Mus musculus SLAM family member 7 (Slamf7), transcript variant 1 from NCBI Reference Sequence: NM_144539.5.  As shown in the alignment above, this murine SLAMf7 sequence is about 60% identical to current SEQ ID NO:11.
Claim 23 is directed to the method of claim 1, wherein the CRACC fusion is set forth in SEQ ID NO: 10.
Claim 24 is directed to the method of claim 1, wherein the CRACC fusion is set forth in SEQ ID NO: 11.
The examiner interprets the scope of claims 23-24 to require 100% identity to the CRACC fusion.  There is no prior art that meets this requirement.  Accordingly, the examiner concludes these claims are allowable if incorporated into the independent claims.
Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633